Filed 11/10/22 P. v. Guerrero CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B319880
                                                           (Super. Ct. No. TA149250)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

FELIPE GUERRERO,

     Defendant and Appellant.


      Felipe Guerrero molested A.A. over a seven-year period.
He touched her breasts and orally copulated her. He made her
touch his penis until he ejaculated. He also inserted his penis
into her vagina on at least five different occasions.
      Prosecutors charged Guerrero with three counts of forcible
sexual intercourse with a child (Pen. Code,1 § 288.7, subd. (a)),
one count of oral copulation of a child (id., subd. (b)), and one
count of continuous sexual abuse of a child (§ 288.5, subd. (a)) for
his molestation of A.A. Guerrero pleaded no contest to the


         1 Statutory        references are to the Penal Code.
continuous sexual abuse charge in exchange for the dismissal of
the remaining four charges. He agreed to serve a 12-year,
middle-term state prison sentence as part of his plea.
      We appointed counsel to represent Guerrero in this appeal.
After counsel examined the record, he filed an opening brief that
raises no arguable issues. On September 19, 2022, we advised
Guerrero by mail that he had 30 days within which to submit any
contentions or issues he wished us to consider. We have not
received a response.
      We have reviewed the entire record and are satisfied that
Guerrero’s attorney fully complied with his responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436, 441.)
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                    BALTODANO, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                2
                   Teresa P. Magno, Judge

             Superior Court County of Los Angeles

               ______________________________


      James Koester, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.